DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nucleotide Sequence Disclosures
2. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below: For compliance with sequence rules, it is necessary to include the sequence in the “Sequence Listing” and identify them with SEQ ID NO. In general, any sequence that is disclosed and/or claimed as a sequence, i.e., as a string of particular bases or amino acids, and that otherwise meets the criteria of 37 CFR 1.821(a), must be set forth in the “Sequence Listing.” (see MPEP 2422.03).  In the instant application, the specification recites numerous nucleotide sequences which are not accompanied by the appropriate sequence identifiers. See, for example, p. 52 and Tables 1-3. For the response to this office action to be complete, Applicant is required to comply with the Requirements For Patent Applications containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures.	
Election/Restrictions
3. Restriction is required under 35 U.S.C. 121 and 372.
Groups 1+, methods wherein the probe is complementary to T3p and/or one or more of the nucleic acid sequences recited in Tables 1, 2 and 3. For example, the first group is methods in which the probe is complementary to T3p, the second group is methods in which the probe is complementary to the first nucleic acid sequence listed in Table 1, the third group is methods in which the probe is complementary to the second nucleic acid in Table 1, etc.



 Note that this is NOT an election of species. 
	The claims are drawn to methods which require at least one of the recited non-coding RNAs or a combination of two or more of the non-coding RNAs. The claims are directed to numerous methods recited in the alternative. However, a method of detecting the presence, absence or quantity of T3p, for example, in a sample to diagnose a benign, pre-malignant or malignant hyperproliferative cell is distinct from a method of detecting presence, absence or quantity of the first nucleic acid in Table 1, for example, in a sample to diagnose a benign, pre-malignant or malignant hyperproliferative cell because the methods have a different mode of operation, do not overlap in scope, and they are not obvious variants of one another (see MPEP 806.05(j)). 
The claims further encompass many subcombinations which are disclosed as usable together in a single combination and which are also separately usable. 
Applicant is required to select a single invention, i.e., a single non-coding RNA or a particular combination of non-coding RNAs to be examined. This restriction requirement is predicated on the fact that the methods which detect the non-coding RNAs and different combinations of non-coding RNAs do not appear obvious over one another. Should applicant traverse on the ground that the different genes or different combinations of genes are not patentably distinct over each other, applicant should submit evident or identify such evidence now of record showing the inventions to be obvious variant over each other or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Applicant is also required to identify which claims read upon the elected invention.
Claims 3-5, 24, 28, and 41 encompass the above non-coding RNAs.
It is noted that claim 3 also encompasses methods in which the probe is ‘specific for’ any non-coding RNA. This claim will be examined to the extent that it encompasses steps a) and/or d) and to the extent that it reads on the elected non-coding RNA or combination thereof recited in b) and c). 
Note also that if Applicant elects a single non-coding RNA, then claims that require a combination of non-coding RNAs will be withdrawn from consideration as being directed to a non-elected invention.
4. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Herein, the groups do not share a special technical feature since the subject matter of methods of detecting non-coding RNAs was known in the prior art. For example, Litman et al (U.S. 20080076674; cited in the IDS) teaches method of diagnosing cancer comprising obtaining a test sample from a subject and hybridizing target molecules in the test sample with a nucleic acid probe comprising a sequence that hybridizes to a non-coding RNA, and based on the detection of the presence, absence or amount of hybridization, characterizing the cancer in the subject (e.g., para [0032-0039], [0179], and [0355]).
Further, the non-coding RNAs do not share a special technical feature because they each have a different chemical structure, different biological activity and effect. Thus, there is no special technical feature linking the claimed inventions as is required to establish unity of invention. 

5.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634